Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 14-25 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 5 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,663,709 and 9,411,143 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
In view of the terminal disclaimer filed on 5 July 2022, the previous nonstatutory double patenting rejections are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive.
On page 7 of the remarks, the applicant argued that “one of ordinary skill in the art would understand that variable aperture 170 also must be low reflectivity coated. Therefore, one of ordinary skill in the art would not modify the optical system of Gat to include Wellman’s teaching of a warm stop comprising a reflective surface. Such modification contradicts to the description in Gat.”
The examiner respectfully disagrees.
First, the warm stop of Wellman has a reflective surface in order to reflect the cold interior of the Dewar back to the image plane (see at least paragraph [0041], where the cold shield is created optically instead of physically). Similarly, the variable aperture 170 of Gat is cooled in order to not emit heat toward the image plane (see at least paragraph [0007] of Gat, where the variable aperture is cooled in order to reduce the emitted radiation seen by the infrared camera). Thus, the apertures both seek to reduce extraneous light entering the infrared camera.
Second, the rejection is not requiring the replacement of the variable aperture, but rather a rearrangement of the position of the variable aperture within the optical system. Specifically, Gat fails to disclose that the aperture is at a position proximate to a window on a side facing the object of the vessel. It is this feature that Wellman’s teachings bring to the combination.
As such, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner thus holds that it would have been obvious to one of ordinary skill in the art to modify the system of Gat to include the teachings of Wellman so that the second aperture is located at a position proximate to a window on a side facing the object of the vacuum vessel for the purpose of blocking extraneous light from entering the window of the vacuum vessel.
The previous rejection under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 14-19 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gat (US 2009/0084956) of record (hereafter Gat), in view of Khurana et al. (US 6,825,978) of record (hereafter Khurana) and Wellman et al. (US 2004/0211907) of record (hereafter Wellman).
Regarding claim 14, Gat discloses an optical system for imaging an image of an object (see at least the abstract), comprising: a detector arranged in a vessel and configured to detect light from the object (see at least Fig. 17, IR camera 160, and page 3, paragraph [0029], where the camera can be built with a vacuum enclosure); an optical system comprising: a first optical system having a lens of a first magnification;  and a second optical system having a lens of a second magnification which is higher than the first magnification (see at least Fig. 17 and Page 5, paragraph [0053], where the optics can be switched between a wide field of view lens and a zoom lens, it is understood that a zoom lens has a greater magnification than a wide field of view lens); a support member having a plurality of apertures (see at least Figs. 6A, 6B, and 6D) including a second aperture having a size that matches the second optical system and being disposed independently from the optical system outside the vessel (see at least Figs. 6A-6E and 17 and page 11, paragraph [0107], where stop assembly 170 comprises a variable aperture); and the vessel having a first aperture on an optical path (see at least Fig. 17, cold stop 161), wherein one of the first optical system or the second optical system is disposed to face the object, the second aperture is removed from the optical path between the microscope optical system and the detector when the first optical system is disposed to face to the object, and the second aperture is inserted onto the optical path when the second optical system is disposed to face to the object (see at least Page 3, paragraph [0028] and Page 5, paragraph [0053], where changing the lens requires a change in the aperture size).
Gat does not specifically disclose a microscope system comprising a microscope optical system.
However, Khurana teaches a microscope system comprising a microscope optical system (see at least the abstract and Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gat to include the teachings of Khurana so that the optical system is a microscope system comprising a microscope optical system for the purpose of applying the same solution to matching the f-number of the lens to that of the aperture while switching lenses to a microscope system (see at least Col. 3, lines 50-55 of Khurana).
Gat as modified by Khurana does not specifically disclose that the second aperture is located at a position proximate to a window on a side facing the object of the vessel.
However, Wellman teaches an infrared optical system comprising a first aperture within a vessel (see at least fig. 5, where 3B is a first aperture within the Dewar) and a second aperture  located at a position proximate to a window on a side facing the object of the vessel (see at least paragraph [0043] and fig. 5, where 18a and 18b comprise a warm stop that is proximate to a window of the vessel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microscope system of Gat as modified by Khurana to include the teachings of Wellman so that the warm stop is located at a position proximate to a window on a side facing the object of the vacuum vessel for the purpose of blocking extraneous light from entering the window of the vacuum vessel.

Regarding claim 15, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 14.
Gat also discloses a driving mechanism for driving the second aperture and a control circuit for controlling the driving mechanism (see at least Figs. 6A, 6B, and 7, and Page 8, paragraph [0075], where a logic control module 116 controls the driving mechanism of the variable aperture).

Regarding claim 16, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 14.
Gat also discloses that the second aperture is configured to be inserted or removed at a position corresponding to a pupil position of the second optical system (see at least Fig. 17, where the stop assembly 170, which comprises the variable aperture, is located at a pupil position).

Regarding claim 17, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 14.
Gat also discloses a third aperture disposed outside the vessel (see at least Fig. 6A, where the aperture wheel contains multiple apertures, one of them is considered the second aperture, thus any other of them can be considered a third aperture).

Regarding claim 18, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 14.
Gat also discloses that the detector is a camera configured to detect infrared light emitted from a sample (see at least Fig. 17, where the detector is an IR camera).

Regarding claim 19, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 14.
Khurana also teaches that the object is a semiconductor device (see at least Col. 1, lines 14-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gat as modified by Khurana and Wellman to include the further teachings of Khurana so that the object is a semiconductor device for the purpose of using the system in a known application in order to obtain predictable results such as an assessment of a semiconductor device.
The examiner notes that this limitation is interpreted to be an intended use of the microscope system and is therefore given limited patentable weight.

Regarding claim 21, Gat discloses an observation method for imaging an image of an object using an optical system (see at least the abstract) comprising an optical system comprising a first optical system having a lens of a first magnification and a second optical system having a lens of a second magnification which is higher than the first magnification (see at least Fig. 17, Page 5, paragraph [0053], and page 11, paragraph [0107], where the first optical system is a wide field of view lens and the second optical system is a zoom lens, which has a higher magnification), a support member having a plurality of apertures (see at least Figs. 6A, 6B, and 6D) including a second aperture having a size matching the second optical system and being disposed independently from the optical system outside a vessel corresponding to the second optical system, a detector arranged in the vessel, and the vessel having a first aperture on an optical path between the optical system and the detector (see at least Fig. 17, Page 5, paragraph [0053], and page 11, paragraph [0107], the first aperture being the cold stop 161 and the second aperture being the stop assembly 170, which comprises a variable aperture), the method comprising: locating the first optical system to face the object and removing the second aperture from an optical path of a light from the object between the optical system and the detector; by the detector, imaging the light passing through the first optical system; locating the second optical system to face to the object and inserting the second aperture onto the optical path; and by the detector, imaging the light passing through the second optical system and the second aperture (see at least Page 5, paragraph [0053], where images are acquired first at a wide field of view and then with a zoom lens and Page 8, paragraph [0075], where the size of the aperture is changed appropriately based on the lens being used).
Gat does not specifically disclose a microscope system comprising a microscope optical system.
However, Khurana teaches a microscope system comprising a microscope optical system (see at least the abstract and Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Gat to include the teachings of Khurana so that the optical system is a microscope system comprising a microscope optical system for the purpose of applying the same solution to matching the f-number of the lens to that of the aperture while switching lenses to a microscope system (see at least Col. 3, lines 50-55 of Khurana).
Gat as modified by Khurana does not specifically disclose that the second aperture is located at a position proximate to a window on a side facing the object of the vessel.
However, Wellman teaches an infrared optical system comprising a first aperture within a vessel (see at least fig. 5, where 3B is a first aperture within the Dewar) and a second aperture  located at a position proximate to a window on a side facing the object of the vessel (see at least paragraph [0043] and fig. 5, where 18a and 18b comprise a warm stop that is proximate to a window of the vessel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Gat as modified by Khurana to include the teachings of Wellman so that the warm stop is located at a position proximate to a window on a side facing the object of the vacuum vessel for the purpose of blocking extraneous light from entering the window of the vacuum vessel.

Regarding claim 22, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 21.
Gat also discloses that the second aperture is inserted or removed at a position corresponding to a pupil position of the second optical system (see at least Fig. 17, where the stop assembly 170, comprising the variable aperture, is positioned at a pupil position).

Regarding claim 23, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 21.
Gat also discloses that the detector is a camera configured to detect infrared light emitted from a sample (see at least Fig. 17, where the detector is an IR camera).

Regarding claim 24, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 1.
Khurana also teaches that the object is a semiconductor device (see at least Col. 1, lines 14-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Gat as modified by Khurana and Wellman to include the further teachings of Khurana so that the object is a semiconductor device for the purpose of performing the method in a known application in order to obtain predictable results such as an assessment of a semiconductor device.
The examiner notes that this limitation is interpreted to be an intended use of the microscope system and is therefore given limited patentable weight.

Claims 20 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gat (US 2009/0084956) of record (hereafter Gat), in view of Wellman et al. (US 2004/0211907) of record (hereafter Wellman) and Xu et al. (US 7,729,049) of record (hereafter Xu).
Regarding claim 20, Gat discloses an optical system for imaging an image of an object (see at least the Abstract), comprising: an optical system comprising a first optical system having a first magnification (see at least Fig. 17, Lens Group 3 with a magnification of 1.25:1) and a second optical system having a second magnification which is higher than the first magnification (see at least Fig. 17, Page 5, paragraph [0053], and page 11, paragraph [0107], where the first optical system is a wide field of view lens and the second optical system is a zoom lens, which has a higher magnification), and configured to enable a changeover so as to locate either of the first optical system and the second optical system to face to the object (see at least Page 3, paragraph [0030], where the camera lenses can be interchangeable, thus removable); a detector arranged in a vacuum vessel and configured to detect light from the object (see at least Fig. 17, IR camera 160, and page 3, paragraph [0029], where the camera can be built with a vacuum enclosure); a cold stop comprising a first opening corresponding to the first optical system and arranged in the vacuum vessel (see at least Fig. 17, cold stop 161); a variable aperture comprising a second opening corresponding to the second optical system, arranged outside the vacuum vessel, and cryogenically cooled (see at least Fig. 17, stop assembly 170 and page 11, paragraph [0107]); and a support member supporting the variable aperture, wherein the variable aperture is enlarged around the optical path when the first optical system is located so as to face to the object and the variable aperture is shrunk around the optical path when the second optical system is located as to face to the object (see at least Page 3, paragraph [0028], where the size of the variable aperture can be adjusted so that the f-number of the camera matches the f-number of the object lens).
Gat does not specifically disclose that the optical system is a microscope system, that the variable aperture is a warm stop comprising a reflective surface provided on a cold stop side and that the warm stop can be inserted or removed at a position proximate to a window on a side facing the object of the vacuum vessel on the optical path.
However, Wellman teaches an infrared optical system comprising a cold stop and a warm stop, wherein the warm stop comprises a reflective surface provided on a cold stop side and located at a position proximate to a window on a side facing the object of the vacuum vessel on the optical path (see at least Page 4, paragraph [0043], and Fig. 5, where 18A and 18B comprise the warm stop and are proximate the window 4 of the Dewar).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical system of Gat to include the teachings of Wellman so that that the variable aperture is a warm stop comprising a reflective surface provided on a cold stop side and located at a position proximate to a window on a side facing the object of the vacuum vessel on the optical path for the purpose of substituting a known element (a warm stop with a reflective surface provided on a cold stop side) for another known element (a cryogenically cooled variable aperture) in order to achieve similar predictable results of blocking extraneous light and heat sources from entering the infrared camera.
Gat as modified by Wellman does not specifically disclose that the optical system is a microscope system and that the warm stop can be inserted or removed from an optical path of the light from the object.
However, Xu teaches an optical microscope system comprising a support member (see at least Col. 4, lines 54-63, and Fig. 1B, reference number 102) which supports a field-stop diaphragm (see at least Col. 4, lines 54-63, and Fig. 1B, reference number 106, where a field stop diaphragm is equivalent to a warm stop because it is not cooled) so that the diaphragm can be inserted or removed from an optical path of the light from the object (see at least Col. 4, lines 54-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical system of Gat as modified by Wellman to include the teachings of Xu so that the optical system is a microscope system comprising a support member which supports the warm stop so that the warm stop can be inserted onto or removed from an optical path of the light from the object for the purpose of observing very small objects that are not observable by a naked eye and for the purpose of substituting a known element (a sliding support system that inserts and removes a warm stop) for another known element (a variable aperture) in order to achieve similar predictable results of adjusting the stop size of the warm aperture in order to match the f-number of the optical system.

Regarding claim 25, Gat discloses an observation method for imaging an image of an object (see at least the Abstract) using a system comprising an optical system comprising a first optical system having a first magnification (see at least Fig. 17, lens group 3, which has a magnification of 1.25:1) and a second optical system having a second magnification which is higher than the first magnification (see at least Fig. 17, Page 5, paragraph [0053], and page 11, paragraph [0107], where the first optical system is a wide field of view lens and the second optical system is a zoom lens, which has a higher magnification), a cold stop comprising a first opening corresponding to the first optical system and arranged in a vacuum vessel (see at least Fig. 17, cold stop 161), a variable aperture comprising a second opening corresponding to the second optical system, arranged outside the vacuum vessel, and cryogenically cooled (see at least Fig. 17, stop assembly 170, and page 11, paragraph [0107]), and a detector arranged in the vacuum vessel (see at least Fig. 17, IR camera 160, and page 3, paragraph [0029]), the method comprising: locating the first optical system so as to face to the object (see at least Page 3, paragraph [0030], where the camera lenses can be interchangeable, thus removable) and enlarging the variable aperture around the optical path of the light from the object (see at least Page 3, paragraph [0028], where the size of the variable aperture can be adjusted so that the f-number of the camera matches the f-number of the object lens); by the detector, imaging the light passing through the first optical system and the first opening of the cold stop (see at least Page 3, paragraph [0030], where the infrared camera is used to capture an image); locating the second optical system so as to face to the object (see at least Page 3, paragraph [0030], where the camera lenses can be interchangeable) and shrinking the variable aperture around the optical path (see at least Page 3, paragraph [0028], where the size of the variable aperture can be adjusted so that the f-number of the camera matches the f-number of the object lens); and by the detector, imaging the light passing through the second optical system, the second opening of the variable aperture and the first opening of the cold stop (see at least Page 3, paragraph [0030], where the infrared camera is used to capture an image).
Gat does not specifically disclose that the method is a microscopic observation method for a microscope system, that the variable aperture is a warm stop comprising a reflective surface provided on a cold stop side of the warm stop, and that the method comprises removing and inserting the warm stop at a position proximate to a window on a side facing the object of the vacuum vessel on an optical path of the light from the object.
However, Wellman teaches an infrared optical system comprising a cold stop and a warm stop, wherein the warm stop comprises a reflective surface provided on a cold stop side and located at a position proximate to a window on a side facing the object of the vacuum vessel on the optical path (see at least Page 4, paragraph [0043], and Fig. 5, where 18A and 18B comprise the warm stop and are proximate the window 4 of the Dewar).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical system of Gat to include the teachings of Wellman so that that the variable aperture is a warm stop comprising a reflective surface provided on a cold stop side and located at a position proximate to a window on a side facing the object of the vacuum vessel on the optical path for the purpose of substituting a known element (a warm stop with a reflective surface provided on a cold stop side) for another known element (a cryogenically cooled variable aperture) in order to achieve similar predictable results of blocking extraneous light and heat sources from entering the infrared camera.
Gat as modified by Wellman does not specifically disclose that the optical system is a microscope system and that the warm stop can be inserted or removed from an optical path of the light from the object.
However, Xu teaches an optical microscope system comprising a support member (see at least Col. 4, lines 54-63, and Fig. 1B, reference number 102) which supports a field-stop diaphragm (see at least Col. 4, lines 54-63, and Fig. 1B, reference number 106, where a field stop diaphragm is equivalent to a warm stop because it is not cooled) so that the diaphragm can be inserted or removed from an optical path of the light from the object (see at least Col. 4, lines 54-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Gat as modified by Wellman to include the teachings of Xu so that the optical system is a microscope system comprising a support member which supports the warm stop so that the warm stop can be inserted onto or removed from an optical path of the light from the object for the purpose of observing very small objects that are not observable by a naked eye and for the purpose of substituting a known element (a sliding support system that inserts and removes a warm stop) for another known element (a variable aperture) in order to achieve similar predictable results of adjusting the stop size of the warm aperture in order to match the f-number of the optical system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
9/21/2022